Citation Nr: 9903143	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-31 750 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left leg crushing injury diagnosed as left leg tendonitis, 
currently evaluated 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to August 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the regional 
office (RO) denied entitlement to service connection for PTSD 
and denied an increased rating for residuals of a left leg 
injury diagnosed as left leg tendonitis.

The issue of service connection for PTSD is the subject of 
the Remand section of this decision.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran's disability from residuals of crushing 
injury to his left leg is manifested principally by 
complaints of pain with running, jumping and prolonged 
walking, with objective findings of tenderness to palpation 
of the posterior and medial aspects of the area of transition 
been the gastrocnemius muscle and the Achilles tendon and 
mild limp on the left with ambulating.

2.  The veteran's left leg disorder is not manifested by 
limitation of motion, loose motion, instability, nonunion, 
deformity, abnormal excursion, loss of strength, 
incoordination, or more than mild loss of endurance.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left leg injury diagnosed as left leg 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321., 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5256, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability from residuals of a 
left leg injury warrants a higher rating than the 10 percent 
evaluation currently in effect.  He has presented a well-
grounded claim for increased disability evaluation for his 
service-connected disabilities within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where veteran asserted 
that his condition had worsened since the last time his claim 
for an increased disability evaluation for a service-
connected disorder had been considered by the Department of 
Veterans Affairs, he established a well-grounded claim for an 
increased rating).  The Board is satisfied that all 
appropriate development has been accomplished and the 
Department of Veterans Affairs (VA) has no further duty to 
assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran sought 
treatment in August 1991 for complaints of pain in his left 
lower leg causing difficulty in physical training.  He 
reported that two months earlier he sustained an injury to 
his left leg.  He was dangling his leg from one vehicle when 
it was struck by the mirror of another vehicle.  He told the 
examiner that he had been hospitalized for 48 hours and then 
returned to duty with pain medication.  On examination, there 
were three well-healed vertical scars on the left medical 
calf.  The longest scar measured six centimeters.  Another 
measured four centimeters.  The smallest scar measured one 
centimeter.  There was an area of decreased sensation between 
the two larger scars.  There was no erythema, edema, or 
exudate.  The examiner noted an impression of status post leg 
lacerations with resultant scar tissue formation.  The 
treatment plan included range of motion exercises, heat 
compresses, and aspirin.  Subsequently dated service medical 
records do not show further treatment for the left leg 
disorder.

During a VA examination in March 1993, the veteran gave a 
history of trauma to his left leg in a truck accident while 
he was service in Saudi Arabia in July 1991.  His current 
complaints were of left leg pain with cramps and paresthesia 
in the posterior aspect of the leg.  He also complained of 
limping when he walked and inability to play games.  He gave 
no other complaints.  He denied taking any medications.  On 
examination, he had pain in the posterior and lateral aspects 
of the left leg.  He also had pain with movement and 
palpation of the left ankle.  He had two traumatic wound 
scars on the middle third of the left leg.  He had normal 
reflexes and coordination.  X-rays of the left leg, including 
the ankle showed no evidence of significant bony or articular 
abnormalities.  The examiner reported a diagnosis of 
tendonitis of the left leg and post left leg crushing injury.

The veteran was granted entitlement to service connection for 
tendonitis of the left leg with residuals of left leg crush 
injury by the RO's April 1993 rating decision.  The 
disability was rated 10 percent disabling, effective from the 
date of the day following the veteran's separation from 
service.

When examined during an VA outpatient consultation in March 
1994, the veteran's complaints were of pain in the left 
Achilles tendon area.  He told the examiner that the pain 
began after the accident while in the Persian Gulf War.  He 
reported that the pain had continued, with strong pain from 
walking long distances, running, or jumping.  On examination, 
his hips, knees, and ankles had full range of motion in all 
planes.  Muscles strength was 5/5 throughout except with left 
plantar flexion of the ankle, which was 4.5/5.  Sensation to 
light touch and pinprick was intact.  In the examiner's 
assessment, the veteran appeared to have inflammation of the 
medial aspect of the gastrocnemius head possibly secondary to 
rupture of the plantaris muscle.  The examiner recommended a 
computed tomography (CT) scan to evaluate possible tendon 
rupture.  He noted that the veteran had no functional 
limitations.  In June 1994, a magnetic resonance imaging 
(MRI) of the left leg showed the gastrocnemius tendons 
originating normally from the posterior aspect of the femoral 
condyles.  There was some focal fatty infiltration of the 
lateral head of the gastrocnemius at the mid leg.  No other 
abnormalities were identified.  Specifically, there was no 
edema or hemorrhage within the gastrocnemius muscles.  The 
Achilles tendon was normal in shape and signal intensity.  
There was no definite evidence to suggest Achilles tendon 
rupture.  The rest of the tendons in the ankle joint and 
lower leg were normal.

When examined during outpatient treatment in January 1996, 
the veteran was observed to limp mildly on his left leg.  The 
lower extremity had adequate muscle mass.  There were no 
atrophic changes or deformity.  Muscle strength was 5/5.  The 
lower extremity had full active range of motion.  Sensation 
to pinprick was decreased in the S1 dermatome.  
Proprioception was adequate.  When the left Achilles tendon 
was stretched against resistance and palpated at the same 
time, there was tenderness near the area of transition 
between muscle and tendon.  Release of the resistance 
resulted in a sustained clonus in the left foot lasting one 
minute.  The examiner noted an impression of post-traumatic 
shortening of the left gastrosoleus muscle.  The examiner 
noted impaired ambulation as a functional limitation.  The 
treatment plan was included ultrasound and muscle stretching.

The Veteran's disability from residuals of crushing injury to 
the left leg has been rated by the RO utilizing Diagnostic 
Codes 5262 and 7805.  Under Diagnostic Code 5262, impairment 
of the tibia and fibula with slight knee or ankle disability 
is rated 10 percent disabling.  Such impairment with moderate 
knee or ankle disability is rated 20 percent disabling.  A 30 
percent rating is assigned for impairment of the tibia and 
fibula where there is malunion with marked knee or ankle 
disability.  A 40 percent rating is assigned for impairment 
of the tibia and fibula manifested by nonunion, with loose 
motion requiring a brace.  Under Diagnostic Code 7805, 
nondisfiguring scars which are not the result of burns, and 
which are not poorly nourished, with repeated ulceration, 
tender, or painful, are rated based on limitation of function 
of the part affected.

A review of the entire record does not show that the veteran 
has a knee disability associated with the injury to his lower 
leg.  Nor is it shown that he has more than mild disability 
of the ankle.  In the examinations discussed above, the 
veteran had full active range of motion in both the left knee 
and the left ankle.  Left lower extremity muscle mass, motor 
strength, and sensory function have been shown to be 
adequate.  No deformity has been noted.  X-rays of the knee 
and ankle joints have been normal.  Rather, his disability is 
manifested by objective findings of pain to palpation in the 
area of transition between the gastrocnemius muscle and the 
Achilles tendon.  Further, he has been observed to have a 
slight limp on the left with functional limitation of 
impaired ambulation.  The Board concludes that the criteria 
for a schedular rating in excess of 10 percent under 
Diagnostic Code 5262 have not been met.

Concerning a separate rating for disability associated with 
the scars which resulted from the veteran's injury, the most 
recently dated evidence does not show that such scars are 
poorly nourished, repeatedly ulcerative, or tender and 
painful on objective demonstration.  Nor does the record 
contain clinical findings that such scars result in 
limitation of function.  Thus a separate rating is not 
warranted under Diagnostic Codes 7803, 7804, or 7805.

The Board has considered the veteran's left lower leg 
disability in the context of other diagnostic codes to 
determine if a higher rating may be assignable under the 
criteria of such other codes.  However, in the absence of 
ankylosis of the ankle, Diagnostic Codes 5270 and 5272 are 
not for application.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, [or] 
surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994).  Similarly, without evidence 
of malunion of the os calcis or astragalus, or of 
astragalectomy, Diagnostic Codes 5273 and 5274 are not for 
application.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).

The Court has held that pursuant to 38 C.F.R. § 4.40 (1997) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran's left leg is not atrophied.  He 
does not have limitation of motion or excess motion.  The leg 
is not weak or deformed.  His coordination is adequate.  
However, the clinical findings include objective evidence of 
pain.  In addition, he has been observed to limp slightly on 
the left.  It is for this reason, in the absence of other 
objective findings of disability, that the 10 percent rating 
is warranted.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Absent a showing of manifestations other than 
pain to palpation of the posterior aspect of the left leg, 
without more than slight functional disability, the veteran's 
left leg disability, as discussed above, does not approximate 
the criteria for the next higher evaluation of 20 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate. Higher ratings are provided for 
greater degrees of disability, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
left leg disorder, nor is it shown that the disorder 
otherwise so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards. For the reasons noted above, the Board concludes 
that the impairment resulting from residuals of crushing 
injury to the left leg with left leg tendonitis, including 
the effect of pain on function and movement, is adequately 
compensated by the 10 percent schedular rating.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An increased rating for residuals of crushing injury to the 
left leg with left leg tendonitis is denied.



REMAND

Reports of VA examinations dated in January 1995 and April 
1997 indicate that the veteran does not have PTSD.  However, 
records of private medical treatment contain diagnoses of 
PTSD.  Although no specific stressors were cited in such 
records, there were several references to the veteran's 
service in Southwest Asia during the Persian Gulf War.  The 
veteran has described several stressors to which he claims 
exposure while serving in Southwest Asia, including 
witnessing enemy soldiers being burned to death, discovering 
a corpse in a bunker, and witnessing a the death of a soldier 
in his unit who was buried or crushed by collapsed sand bags.

The Board is of the opinion that the veteran should be given 
the opportunity to provide details of the claimed stressors 
so that an attempt can be made to verify them.

In view of the foregoing, the case is Remanded to the RO for 
the following actions:

1. The RO should request that the veteran 
provide details concerning the "who, 
what, where and when" for each of the 
stressors he has claimed occurred.  He 
should provide the names and units of 
personnel who were casualties in any such 
incident.  He should provide details to 
identify the unit(s) to which he was 
assigned at the time of each of the 
claimed stressors.  He should describe 
each incident in as much detail as 
possible.  He should be advised that such 
information is necessary to obtain 
supportive evidence of the stressful 
events.

2.  If the evidence is sufficient to do 
so, the RO should ask the United States 
Armed Services Center for Research of 
Unit Records (USASCRUS), formerly the 
U.S. Army & Joint Services Environmental 
Support Group (ESG) to verify the 
stressors to which the veteran claims he 
was exposed.  If the USASCRUS is not 
asked to verify the claimed stressors, 
the record should reflect why this was 
not done.

3.  After undertaking any additional 
indicated development including any 
necessary medical development, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, to include consideration of the 
provisions of 38 U.S.C.A. § 1154(b), as 
discussed in Collette v. Brown, 82 F.3d 
389, 392-93 (Fed.Cir. 1996), and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  
Initially, the RO should determine if the 
veteran's claim is well grounded.  Also, 
it should make a finding whether the 
veteran engaged in combat and whether the 
claimed stressors were related to combat.

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 12 -
